Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 29, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grunzke et al. (United States Patent Application Publication US 2015/0378427), hereinafter Grunzke.

1, Grunzke teaches operating a memory device in a first mode, the memory device comprising a plurality of memory banks; (Fig. 1 [0017] “FIG. 1 illustrates a memory device 100 that includes a memory group 105. The memory group 105 includes four memories 110a-d, labeled as logical units (LUN0-3).” [0022] “The controller may transition the LUNs to the desired power mode responsive to selection of a memory group…After sending the select command, the controller then issues a memory group-level set feature command at step 415. A memory group-level command is issued to all LUNs in a memory group, however, the memory group-level command sent at step 415 may designate the power mode for the unselected LUNs.” Logical units included in the memory device is interpreted as a memory device comprising a plurality of memory banks. A memory device operates at various modes by controlling LUNS at various mode including MODE 0-2. As shown in Fig. 4C, STATE 2, which shows LUNs in MODE 1, is interpreted as operating a memory device in a first mode.)
receiving, while operating the memory device in the first mode, a command for the memory device to enter a second mode corresponding to less power consumption by the memory device than the first mode; ([0017] “The memory group 105 receives a chip enable CE signal 115 labeled as CE0_n. The CE signal is provided to all of the LUNs 110a-d in the memory group 105. In other words, it is a common CE signal.” [0018] “When the CE signal 115 is set to a logic level low (e.g., the CE signal is active), the memory group 105 may be enabled and are at the ready to perform a memory operation, for example, receive commands and address signals on communication channel 120 indicating the desired LUN to be selected for a memory operation. For example, say LUN2 110c is selected. LUN2 110c transitions to second (e.g., increased power) mode, referred to as Mode 1. In Mode 1, LUN2 110c is capable of receiving commands on communication channel 120.” [0019] “The unselected LUNs (LUN0, LUNl, LUN3) may be transitioned into a third (e.g., an intermediate or low power) mode, referred to as Mode 2.” A CE signal is provided to all of LUNs, as shown in Fig. 4C State 2, while the memory device is operating in MODE 1, which is interpreted as receiving a command for the memory device while operating the memory device in the first mode. A CE signal is to transition the selected LUN to MODE 1 and the unselected LUNs to MODE 2. MODE 2 is low power mode, which reduce power consumption, which is interpreted as to enter a second mode corresponding to less power consumption by the memory device than the first mode.) and 
switching, based at least in part on receiving the command for the memory device to enter the second mode, the memory device into the second mode by switching a first subset of memory banks of the plurality to a first low power mode corresponding to a first power consumption level and a second subset of memory banks of the plurality to a second low power mode corresponding to a second power consumption level that is lower than the first power consumption level. ([0018] “When the CE signal 115 is set to a logic level low (e.g., the CE signal is active), the memory group 105 may be enabled and are at the ready to perform a memory operation, for example, receive commands and address signals on communication channel 120 indicating the desired LUN to be selected for a memory operation. For example, say LUN2 110c is selected. LUN2 110c transitions to second (e.g., increased power) mode, referred to as Mode 1. In Mode 1, LUN2 110c is capable of receiving commands on communication channel 120.” [0019] “The unselected LUNs (LUN0, LUNl, LUN3) may be transitioned into a third (e.g., an intermediate or low power) mode, referred to as Mode 2.” LUN2, which is interpreted as a first subset of memory bank of the plurality, is transitioned to MODE 1, which is interpreted as switching to a first low power mode corresponding to a first power consumption level. LUN0, LUN1, and LUN3 are transitioned to MODE 2, which is interpreted as switching a second subset of memory banks of the plurality to a second low power mode corresponding to a second power consumption level. MODE 2 is a intermediate or low power mode, which consumes less power than increased or active mode of MODE 1. In response to CE signal, which is interpreted as based at least in part on receiving the command for the memory device to enter the second mode, the memory device is switched from STATE 2 to STATE 3 by switching mode of LUNs, as discussed above and shown in Fig. 4C, which is interpreted as switching the memory device into the second mode.)

6, Grunzke teaches wherein the first low power mode corresponds to a quicker wakeup time than the second low power mode. ([0019] “the time latency of re-enabling unselected LUNs may be less in Mode 2 than in the first power mode, Mode 0.” As discussed above, the selected LUN is in the MODE 1, which is the active mode ready for operation, while the other LUNs are in MODE 2,which is intermediate mode. The MODE 2 enable various circuits, but may not be capable of executing all commands, ([0019]) which introduce longer latency compared to the MODE 1. Shorter latency time of MODE 1 of the first low power mode is interpreted as a quicker wakeup time than the second low power mode.)

Regarding claim 7, Grunzke teaches receiving an indication of the second power consumption level, wherein the second power consumption level corresponds to one of a plurality of power consumption levels supported by the memory device for the second low power mode. ([0018] “The second power mode Mode 1 may correspond to an active mode of operation in some embodiments.” [0019] “The unselected LUNs (LUN0, LUNl, LUN3) may be transitioned into a third (e.g., an intermediate or low power) mode, referred to as Mode 2…Mode 2 draws more current than Mode 0, but less than Mode 1.”)

29, Grunzke teaches a plurality of memory banks within a memory device, (Fig. 1 [0017] “FIG. 1 illustrates a memory device 100 that includes a memory group 105. The memory group 105 includes four memories 110a-d, labeled as logical units (LUN0-3).”)
wherein each memory bank of the plurality supports an access mode, a first low power mode corresponding to less power consumption than the access mode, and a second low power mode corresponding to less power consumption than the first low power mode; ([0018] “In Mode 0, the LUNs are not at the ready to perform a memory operation, for example, the LUNs may not be able to receive a signal on the communication channel 120…The second power mode Mode 1 may correspond to an active mode of operation in some embodiments.” [0019] “The unselected LUNs (LUN0, LUN1, LUN3 may be transitioned into a third (e.g., an intermediate or low power) mode, referred to as Mode 2.” Fig. 4C “STATE 2” “STATE 3” “STATE 4” “STATE 2” activates all LUNs in MODE 1. “STATE 3” puts LUN2 in MODE 1, while other LUNs in MODE 2. “STATE 4” Furthermore, Mode 1 is active mode, which is interpreted as the access mode. Mode 0 is low power mode with lowest power consumption. Mode 2 is intermediate between Mode 1 and Mode 0, which also consumes power between Mode 0 and Mode 1.) and 
a controller coupled with the plurality of memory banks ([0022] “The controller may transition the LUNs to the desired power mode responsive to selection of a memory group.” Fig. 3 310 “external controller” “CE0_n” “DQ BUS CHANNEL 0” “CE1_n” “DQ BUS CHANNEL 1”) and 
configured to cause the apparatus to operate at least one memory bank of the plurality in a selected mode comprising one of the access mode, the first low power mode, or the second low power mode independent of whether other memory banks of the plurality are in the access mode, the first low power mode, or the second low power mode. ([0023] “the select command may be received by an input output controller, for example, the input-output controller 215 in FIG. 2. The select command may be executed by control logic in the LUN, for example, control logic 220 in FIG. 2. This is illustrated in State 3 in FIG. 4C. In this example, LUN2 is selected. When the memory group-level command is received, all unselected LUNs may be put into a different power mode, such as a third power mode 2 at step 465, as illustrated in State 4 in FIG. 4C.” Fig. 5C. Based on the CE signal from the controller, the LUNs are transitioned to the corresponding modes, which interpreted as operate at least on memory bank of the plurality in a selected mode comprising one of the access mode, the first low power mode, or the second low power mode independent of whether other memory banks of the plurality are in the access mode, the first low power mode, or the second low power mode.)

35, Grunzke teaches wherein the controller is further configured to cause the apparatus to: operate a first subset of the plurality of memory banks in the first low power mode and a second subset of the plurality of memory banks in the second low power mode based at least in part on the memory device receiving one or more commands indicating the first low power mode for the first subset of the plurality of memory banks and the second low power mode for the second subset of the plurality of memory banks. (As shown in Fig. 4C and Fig. 5C, the individual or selected LUNs are transitioned to Mode 0, Mode 1, or Mode 2 in response to the CE signal from the controller.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-11, 12-28, 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Grunzke in view of SEKI et al. (United States Patent Application Publication US 2014/0298056), hereinafter SEKI.

Regarding claim 2, Grunzke teaches all the limitations of the method of claim 1, as discussed above.
However, Grunzke does not teach receiving, while operating the memory device in the second mode, a second command to switch the first subset of memory banks from the first low power mode to the first mode; and switching, based at least in part on receiving the second command, the first subset of memory banks out of the first low power mode. 
SEKI teaches receiving, while operating the memory device in the second mode, a second command to switch the first subset of memory banks from the first low power mode to the first mode; (Fig. 8 “BANK 2” is switched from “STNADBY” to “ON” at t4 detecting a branch instruction, which is interpreted as receiving a second command to switch the first subset of memory banks from the first low power mode to the first mode, while BANK 3 is operating “OFF”, which is interpreted as while operating the memory device in the second mode.) and switching, based at least in part on receiving the second command, the first subset of memory banks out of the first low power mode. (Fig. 9 At t4, detecting a branch instruction, which is interpreted as based at least in part on receiving the second command, causes the power mode of BANK 2 to change from standby to the normal mode, which is interpreted as switching the first subset of memory banks out of the first low power mode.)
It would have been have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grunzke by incorporating the teaching of SEKI of switching the first subset of memory bank out of the first low power mode while operating the memory device in the second mode. They are directed toward power management in the memory device. As recognized by SEKI, the power consumption of the memory becomes large, since the power is equally supplied even to a memory which is not accessed. ([0003]) By switching only ones that needs to be accessed to active, unnecessary power consumption to wake up memory banks with no accesses can be avoided. Therefore, it would be advantageous to incorporate the teaching of SEKI of switching the first subset of memory bank out of the first low power mode while operating the memory device in the second mode in order to reduce power consumption.

Regarding claim 3, Grunzke in view of SEKI teaches all the limitations of the method of claim 2, as discussed above.
SEKI further teaches maintaining the second subset of memory banks in the second low power mode while switching the first subset of memory banks out of the (Fig. 8, at t4, BANK 3 remains “OFF,” which is interpreted as maintaining the second subset of memory banks in the second low power mode, while switching BANK from STANDBY to ON, which is interpreted as while switching the first subset of memory banks out of the first low power mode.)

Regarding claim 4, Grunzke in view of SEKI teaches all the limitations of the method of claim 2, as discussed above.
SEKI further teaches performing one or more access operations on the first subset of memory banks after switching the first subset of memory banks out of the first low power mode; (Fig. 8, [0118] At t4, BANK 2 is switched to “ON.” BANK 2 is in the normal mode, which “the CPU can read and execute an initial boot program stored in one of the memory banks”. Furthermore, BANK 2 executes tasks.) and 
maintaining the second subset of memory banks in the second low power mode while performing the one or more access operations on the first subset of memory banks. (Fig. 8, at t4, BANK 3 remains “OFF,” which is interpreted as maintaining the second subset of memory banks in the second low power mode, while switching BANK from STANDBY to ON, which is interpreted as while switching the first subset of memory banks out of the first low power mode.)

5, Grunzke in view of SEKI teaches all the limitations of the method of claim 2, as discussed above.
SEKI further teaches receiving, while operating the memory device in the second mode, a third command for the memory device to exit the second mode; (Fig. 9 “t39” “BANK 0 OFF, S” “BANK 1 S, ON”) and 
switching, based at least in part on receiving the second command, the memory device out of the second mode by switching the first subset of memory banks out of the first low power mode and the second subset of memory banks out of the second low power mode. (Fig. 9 “t39” “BANK 0 OFF, S” “BANK 1 S, ON”)

Regarding claim 8, Grunzke teaches all the limitations of the method of claim 1, as discussed above.
Grunzke, as modified above, further teaches receiving information indicating an assignment of the first low power mode to the first subset of memory banks and the second low power mode to the second subset of memory banks. (The signal CE, which is interpreted as receiving information indicating an assignment, sets the power modes of LUNs, as discussed above and shown in Fig. 4C and Fig. 5C, which is interpreted as an assignment of the first low power mode to the first subset of memory banks and the second low power mode to the second subset of memory banks.)
SEKI teaches writing an indication of the assignment to one or more registers. ([0037] “The usable memory region assigning unit 10 is provided with control registers (11_0-ll_N illustrated in FIG. 2) which can be set up for each memory bank BK, in order to assign the power supply voltage to be supplied to each memory bank BK (that is, a power-off, a standby voltage, and a normal voltage). The CPU 2 can set up the power supply voltage of a memory bank corresponding to each control register in advance by software processing.” The power modes of the memory BANKs are set on the control registers, which is interpreted as writing an indication of the assignment to one or more registers.)

Regarding claim 9, Grunzke in view of SEKI teaches all the limitations of the method of claim 8, as discussed above.
SEKI further teaches accessing the one or more registers based at least in part on receiving the command for the memory device to enter the second mode; ([0037] “The usable memory region assigning unit 10 is provided with control registers (11_0-ll_N illustrated in FIG. 2) which can be set up for each memory bank BK, in order to assign the power supply voltage to be supplied to each memory bank BK (that is, a power-off, a standby voltage, and a normal voltage). The CPU 2 can set up the power supply voltage of a memory bank corresponding to each control register in advance by software processing” The setting on each control register for corresponding bank is accessed to set up the power supply, which is interpreted as accessing the one or more registers. Accessing the one or more registers occurs based on signals to set up power, which is interpreted as based at least in part on receiving the command for the memory device to enter the second mode.) and 
identifying the first low power mode for the first subset of memory banks and the second low power mode for the second subset of memory banks based at least in part on the accessing, ([0037] “The usable memory region assigning unit 10 is provided with control registers (11_0-ll_N illustrated in FIG. 2) which can be set up for each memory bank BK, in order to assign the power supply voltage to be supplied to each memory bank BK (that is, a power-off, a standby voltage, and a normal voltage). The CPU 2 can set up the power supply voltage of a memory bank corresponding to each control register in advance by software processing.” The setting of the power supplied to each bank in the register, which is interpreted as based at least in part on the accesing, indicates the power supplied to each bank, which is interpreted as identifying the first low power mode for the first subset of memory banks and the second low power mode for the second subset of memory banks.)
wherein the switching the first subset of memory banks to the first low power mode and the second subset of memory banks to the second low power mode is based at least in part on the identifying. ([0037] “The usable memory region assigning unit 10 is provided with control registers (11_0-ll_N illustrated in FIG. 2) which can be set up for each memory bank BK, in order to assign the power supply voltage to be supplied to each memory bank BK (that is, a power-off, a standby voltage, and a normal voltage). The CPU 2 can set up the power supply voltage of a memory bank corresponding to each control register in advance by software processing.” The power to the each bank is supplied, which is interpreted as the switching the first subset of memory banks to the first low power mode and the second subset of memory banks to the second low power mode, based on the setting of the register, which is interpreted as based at least in part on the identifying.)

Regarding claim 10, Grunzke in view of SEKI teaches all the limitations of the method of claim 8, as discussed above.
SEKI teaches wherein the indication of the assignment comprises one or more bitmaps that associate the first subset of memory banks with the first low power mode and the second subset of memory banks with the second low power mode. (Fig. 6 “POWER CONTROL SETUP OF MEMORY BANK”)

Regarding claim 11, Grunzke in view of SEKI teaches all the limitations of the method of claim 10, as discussed above.
SEKI teaches wherein the information further indicates a power consumption level associated with the second low power mode,further comprising: writing an ([0037] “The usable memory region assigning unit 10 is provided with control registers (11_0-ll_N illustrated in FIG. 2) which can be set up for each memory bank BK, in order to assign the power supply voltage to be supplied to each memory bank BK (that is, a power-off, a standby voltage, and a normal voltage). The CPU 2 can set up the power supply voltage of a memory bank corresponding to each control register in advance by software processing”)

Regarding claim 12, Grunzke teaches receiving, at the memory device, a command to reduce a level of power consumption for the memory device. (Fig. 4C “CE0_HIGH” [0018] “when the CE signal 115 is set to a logic level high (e.g., the CE signal is inactive), the memory group 105 may be disabled, that is, all LUNs 110a-d may be in a first (e.g., low power mode), referred to as Mode 0.”)
SEKI teaches writing, to one or more registers of a memory device, information that assigns a first low power mode to a first memory bank of the memory device and a second low power mode to a second memory bank of the memory device; ([0037] “The usable memory region assigning unit 10 is provided with control registers (11_0-ll_N illustrated in FIG. 2) which can be set up for each memory bank BK, in order to assign the power supply voltage to be supplied to each memory bank BK (that is, a power-off, a standby voltage, and a normal voltage). The CPU 2 can set up the power supply voltage of a memory bank corresponding to each control register in advance by software processing”) 
operating, based at least in part on receiving the command and the information, the first memory bank in the first low power mode and the second memory bank in the second low power mode. (As shown in Fig. 8 and Fig. 9, each Bank is operating in one of “ON, OFF, or STANDBY,” based on the setting in the register.)

Regarding claim 13, Grunzke in view of SEKI teaches all the limitations of the method of claim 12, as discussed above.
SEKI further teaches reading, based at least in part on receiving the command, the one or more registers; and determining to operate the first memory bank in the first low power mode and the second memory bank in the second low power mode based at least in part on reading the one or more registers, wherein the operating is based at least in part on the determining. ([0037] “The usable memory region assigning unit 10 is provided with control registers (11_0-ll_N illustrated in FIG. 2) which can be set up for each memory bank BK, in order to assign the power supply voltage to be supplied to each memory bank BK (that is, a power-off, a standby voltage, and a normal voltage). The CPU 2 can set up the power supply voltage of a memory bank corresponding to each control register in advance by software processing” By reading settings of power for each bank, the power supplied to the bank is determined before supplying the power set by the register to the corresponding bank.)

Regarding claim 14, Grunzke in view of SEKI teaches all the limitations of the method of claim 12, as discussed above.SEKI teaches writing a first set of values and a second set of values, ([0037] “The usable memory region assigning unit 10 is provided with control registers (11_0-ll_N illustrated in FIG. 2) which can be set up for each memory bank BK, in order to assign the power supply voltage to be supplied to each memory bank BK (that is, a power-off, a standby voltage, and a normal voltage). The CPU 2 can set up the power supply voltage of a memory bank corresponding to each control register in advance by software processing”)
wherein each of a plurality of memory banks included in the memory device is associated with a corresponding low power mode based at least in part on a respective combination of a first value from the first set of values and a second value from the second set of values. ([0046] “the usable memory region assigning unit 10 can assign the power OFF mode to the control register corresponding to a memory bank BK to which neither instruction access nor data access is scheduled.” The power for each memory bank is set based on the setting values of each bank in the register. The settings of power supplied to each bank is interpreted as combination of a first value from the first set of values and a second value from the second set of values.)

Regarding claim 15, Grunzke in view of SEKI teaches all the limitations of the method of claim 12, as discussed above.
SEKI teaches writing an indication of a power consumption level associated with the second low power mode. ([0061] “Each control register 11 stores 2-bit control data (a standby assignment value Ash and an ON assignment value Aon). In each control register 11, when assigning the power ON to the corresponding memory bank BK, the ON assignment value Aon is set as "1." (In the present case, the standby assignment value Ash may be either of"l" and "O", however, it is usually set to "O"). When assigning the standby mode to the corresponding memory bank BK, the ON assignment value Aon is set as "O", and the standby assignment value Ash is set as "l ." When assigning the power OFF mode to the corresponding memory bank BK, the ON assignment value Aon is set as "O", and the standby assignment value Ash is set as "O."” Furthermore, as discussed above, the power supply voltage for corresponding modes are set in the register.)

Regarding claim 16, Grunzke in view of SEKI teaches all the limitations of the method of claim 12, as discussed above.
SEKI further teaches writing, for each of a plurality of memory banks included in the memory device, a respective indication of the first low power mode or the second ([0037] “The usable memory region assigning unit 10 is provided
with control registers (11_0-ll_N illustrated in FIG. 2) which can be set up for each memory bank BK, in order to assign the power supply voltage to be supplied to each memory bank BK (that is, a power-off, a standby voltage, and a normal voltage). The CPU 2 can set up the power supply voltage of a memory bank corresponding to each control register in advance by software processing” [0061] “Each control register 11 stores 2-bit control data (a standby assignment value Ash and an ON assignment value Aon). In each control register 11, when assigning the power ON to the corresponding memory bank BK, the ON assignment value Aon is set as "1." (In the present case, the standby assignment value Ash may be either of"l" and "O", however, it is usually set to "O"). When assigning the standby mode to the corresponding memory bank BK, the ON assignment value Aon is set as "O", and the standby assignment value Ash is set as "l ." When assigning the power OFF mode to the corresponding memory bank BK, the ON assignment value Aon is set as "O", and the standby assignment value Ash is set as "O."”)

Regarding claim 17, Grunzke in view of SEKI teaches all the limitations of the method of claim 12, as discussed above.
SEKI further teaches writing, for each of a plurality of memory banks included in the memory device, a respective indication of one of a plurality of low power modes, ([0037] “The usable memory region assigning unit 10 is provided with control registers (11_0-ll_N illustrated in FIG. 2) which can be set up for each memory bank BK, in order to assign the power supply voltage to be supplied to each memory bank BK (that is, a power-off, a standby voltage, and a normal voltage). The CPU 2 can set up the power supply voltage of a memory bank corresponding to each control register in advance by software processing” [0061] “Each control register 11 stores 2-bit control data (a standby assignment value Ash and an ON assignment value Aon). In each control register 11, when assigning the power ON to the corresponding memory bank BK, the ON assignment value Aon is set as "1." (In the present case, the standby assignment value Ash may be either of"l" and "O", however, it is usually set to "O"). When assigning the standby mode to the corresponding memory bank BK, the ON assignment value Aon is set as "O", and the standby assignment value Ash is set as "l ." When assigning the power OFF mode to the corresponding memory bank BK, the ON assignment value Aon is set as "O", and the standby assignment value Ash is set as "O."” Low power modes, which is interpreted as standby and off, are set or written on the register for each memory bank. Furthermore, different power supply voltages for different power modes are assigned.)
19, 21-23, 30, 31, 33, and 34, the claims 19, 21-23, 30, 31, 33, and 34 do not further teach or define the limitation over the rejected claims above. Therefore, Grunzke in view of SEKI teaches all the limitations of the claims 19, 21-23, 30, 31, 33, and 34.

Regarding claim 20, Grunzke in view of SEKI teaches all the limitations of the method of claim 19, as discussed above.
Grunzke, as modified above, further teaches receiving, at the memory device, second signaling that indicates to operate a third memory bank of the plurality in a third mode included in the plurality of low power modes; ([0023] “When the controller sets the CE signal for the selected memory group to a logic level high, all LUN s may return to Mode 0, as illustrated in State 5 in FIG. 4C.” [019] “Mode 2 draws more current than Mode 0, but less than Mode 1.” [0025] “LUN2 is selected, LUN0 in Mode 0, LUNl in Mode 1, and LUN3 in Mode 2.” As receiving a CE signal, LUN1, LUN3, LUN4 are transitioned to Mode 0, which is lower power mode than Mode 1 and Mode 2.)
SEKI teaches switching, based at least in part on receiving the second signaling, the third memory bank from a respective first mode for the third memory bank to the third mode while maintaining the first memory bank in the second mode. (Fig. 8 BANK 1 “OFF” Each memory bank is controlled individually. Thus, while the other bank maintains its power mode, the selected bank is switched to another mode, such as OFF when no access is scheduled from S, or, ON or S when access is scheduled from S or OFF.)

Regarding claim 32, Grunzke in view of SEKI teaches all the limitations of the apparatus of claim 30, as discussed above.
Grunzke, as modified above, further teaches a power consumption level for the second low power mode is selectable from among a plurality of power consumption levels; ([0019] “The first and third power modes might be the same power mode (e.g., a standby mode). In one example of a third power mode, a certain subset of circuits may be enabled on the LUN. For example, various ones of the input and output circuits, timing circuits, memory array circuits, etc. are enabled, but the LUN may not be capable of executing all commands. During the third power mode, a portion of the circuits enabled during the second power mode, are not enabled, thereby consuming less power during the third power mode relative to the second power mode. The third power mode Mode 2 may correspond to an intermediate mode of operation in some embodiments.” [0023] “When the memory group-level command is received, all unselected LUNs may be put into a different power mode, such as a third power mode Mode 2 at step 465, as illustrated in State 4 in FIG. 4C.” A third mode is set in a various ways, such as enabling a certain subset of circuits, intermediate mode of operation, or a standby mode. Depending on enabled circuits for different modes within the third mode, the power consumption levels are different.)

Regarding claim 24, Grunzke teaches receiving a command for a memory device to enter a reduced power mode from a first power mode; (Fig. 4C “CE0_LOW” “STATE 2” “STATE 4”)
switching a first memory bank of the memory device to a first low power mode based at least in part on receiving the command, the first low power mode associated with a first power consumption level; (Fig. 4C “CE0_LOW” “STATE 2” “STATE 3” Fig. 5C When receiving the CE signal, which is interpreted as based at least in part on receiving the command, each LUN or each memory bank is switched to Mode 0, Mode 1 or Mode 2, which is interpreted as switching a first memory bank of the memory device to a first low power mode. Different Modes consume or draw different current, which is interpreted as the first low power mode associated with a first power consumption level.)
switching a second memory bank of the memory device to a second low power mode based at least in part on receiving the command, the second low power mode associated with a second power consumption level that is lower than the first power consumption level; (Fig. 4C “CE0_LOW” “STATE 2” “STATE 3” Fig. 5C When receiving the CE signal, which is interpreted as based at least in part on receiving the command, each LUN or each memory bank is switched to Mode 0, Mode 1 or Mode 2, which is interpreted as switching a second memory bank of the memory device to a second low power mode. Different Modes consume or draw different current, which is interpreted as the second low power mode associated with a second power consumption level.)
receiving, while the first memory bank is in the first low power mode and the second memory bank is in the second low power mode, an exit command associated with the first low power mode; (Fig. 4C “CE0_HIGH” When CE0_HIGH is received, the LUNs transition from State 4 to State 5, which causes the LUNs to switch the Mode.)
SEKI teaches switching, based at least in part on receiving the exit command, the first memory bank out of the first low power mode while maintaining the second memory bank in the second low power mode; (Fig. 9, [0148] “AtTimet27 during the execution of the task I, when 32 the memory access instruction detector of the instruction 30 decode determination unit illustrated in FIG. 4 detects a memory access instruction, the determination output of the 36_0 instruction decode determination circuit corresponding to the memory bank O is set to "l ." As a result, the power mode of the memory bank O changes to the normal mode (power ON).” while BANK 1 remains in “OFF,” which is interpreted as while maintaining the second memory bank in the second low power mode, BANK 1 switches from S to ON, which is interpreted as switching the first memory bank out of the first low power mode at t27 since the memory bank 0 is used in the task, which is interpreted as base at least in part on receiving the exit command.) and 
performing an access operation on the first memory bank while the second memory bank is in the second low power mode. (Fig. 9, [0148] “AtTimet27 during the execution of the task I, when 32 the memory access instruction detector of the instruction 30 decode determination unit illustrated in FIG. 4 detects a memory access instruction, the determination output of the 36_0 instruction decode determination circuit corresponding to the memory bank O is set to "l ." As a result, the power mode of the memory bank O changes to the normal mode (power ON).” After switching the bank 0 to “ON,” the task 1 is performed, which is interpreted as performing an access operation on the first memory bank. Meanwhile, the bank 1 remain in “OFF.”)

Regarding claim 25, Grunzke in view of SEKI teaches all the limitations of the method of claim 24, as discussed above.
SEKI further teaches receiving, after switching the first memory bank out of the first low power mode, a second command for the memory device to enter the reduced power mode; ([0149] “at Time t28, when the non-memory 35 access instruction detector illustrated in FIG. 4 detects a non-memory-access instruction continuously, the determination output of the instruction decode determination circuit 36_0 corresponding to the memory bank O is set to "O." As a result, the power mode of the memory bank O changes to the standby mode (S).” In Fig. 9, at t28 after t27, which is interpreted after switching the first memory bank out of the first low power mode, non-memory-access for BANK 0 is detected, which is interpreted receiving a second command for the memory device to enter the reduce power mode.) and 
switching the first memory bank to the first low power mode based at least in part on receiving the second command. (Based on the detection of the non-access-memory and setting “0” for the determination output, the BANK 0 is switched to the standby, which is interpreted as switching the first memory bank to the first low power mode.)

Regarding claim 26, Grunzke in view of SEKI teaches all the limitations of the method of claim 25, as discussed above.
SEKI further teaches receiving, while the first memory bank is in the first low power mode and the second memory bank is in the second low power mode, a command for the memory device to exit the reduced power mode; (While bank 0 in standby, and bank 1 in off, a command or detecting memory access instruction for bank 0 and bank 1 is interpreted as receiving a command for the memory device to exit the reduce power mode.) and 
switching the first memory bank out of the first low power mode and the second memory bank out of the second low power mode based at least in part on receiving the (Detection of memory access switches banks to “ON” and “standby”)

Regarding claim 27, Grunzke in view of SEKI teaches all the limitations of the method of claim 26, as discussed above.
Grunzke, as modified above, further teaches wherein, based at least in part on the command for the memory device to exit the reduced power mode, the first memory bank is available for access before the second memory bank is available for access. ([0023] “When the memory group-level command is received, all unselected LUNs may be put into a different power mode, such as a third power mode Mode 2 at step 465, as illustrated in State 4 in FIG. 4C.”)

Regarding claim 28, Grunzke in view of SEKI teaches all the limitations of the method of claim 24, as discussed above.
SEKI further teaches receiving, while the first memory bank is not in the first low power mode and the second memory bank is in the second low power mode, a command for the memory device to exit the reduced power mode; and switching the second memory bank out of the second low power mode based at least in part on receiving the command for the memory device to exit the reduced power mode. ([0136] “11_3 At Time t6, the CPU 2 sets the control register of the usable memory region assigning unit 10 illustrated in FIG. 2 as the standby by software control. As a result, the memory bank 3 changes to the standby mode (S).” Fig. 8 t6, At t6, Bank 2 is in “ON” and Bank 3 is in “OFF,” which is interpreted as while the first bank is not in the first low power mode and the second memory bank is in the second low power mode, the control register sets the bank 3 to S.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YIN (United States Patent Application Publication US 2017/0206031) teaches fine grain level memory power consumption control mechanism for a plurality of memory banks by predicting if a respective memory is in a power down mode.
NAKANISHI et al. (United States Patent Application Publication US 2019/0146572) teaches a storage system including one or more storage drives, such as HDDs and SDDs. Based on monitoring frequencies of predetermined types of I/Os to each storage devices, power consumption statuses for each storage drive are selected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187                  

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187